Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 25, 2020

The Court of Appeals hereby passes the following order:

A21A0044. LEBRON KEITH HOOPER v. THE STATE.

      In 2017, a jury convicted Lebron Keith Hooper of two counts of aggravated
sodomy and one count each of aggravated child molestation and cruelty to children
in the first degree. This Court affirmed Hooper convictions in an unpublished
opinion. Hooper v. the State, Case No. A19A1926 (decided March 6, 2020). In June
2020, Hooper filed a pro se motion to vacate a void judgment. The trial court
dismissed the motion, and Hooper filed this appeal.
      As the Supreme Court has made clear, a post-conviction motion seeking to
vacate or set aside an allegedly void criminal conviction is not one of the established
procedures for challenging the validity of a judgment in a criminal case, and an
appeal from the trial court’s ruling on such a petition should be dismissed. See
Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Here, Hooper asserted that
due to ineffective assistance of counsel and alleged jury instruction error, his
convictions should be vacated. This is not a valid procedure for challenging the
judgment in his criminal case.
    Accordingly, Hooper’s appeal from the denial of his motion is hereby
DISMISSED.



                                Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 08/25/2020
                                       I certify that the above is a true extract from
                                the minutes of the Court of Appeals of Georgia.
                                       Witness my signature and the seal of said court
                                hereto affixed the day and year last above written.


                                                                                , Clerk.